Name: COMMISSION REGULATION (EEC) No 1178/93 of 13 May 1993 re-establishing the levying of customs duties on products falling within CN codes 3102Ã 30, 3102Ã 40 and 3102Ã 80Ã 00, originating in Lithuania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  political framework;  chemistry;  political geography
 Date Published: nan

 15. 5 . 93 Official Journal of the European Communities No L 120/11 COMMISSION REGULATION (EEC) No 1178/93 of 13 May 1993 re-establishing the levying of customs duties on products falling within CN codes 3102 30, 3102 40 and 3102 80 00, originating in Lithuania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN codes 3102 30, 3102 40 and 3102 80 00, originating in Lithu ­ ania, the individual ceiling was fixed at ECU 1 500 000 ; whereas on 7 April 1993, imports of these products into the Community originating in Lithuania reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Lithuania, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council . Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : , Article 1 As from 18 May 1993, the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in Lithuania : Order No CN code Description 10.0409 3102 30 Ammonium nitrate, mixtures of nitrate and mixtures of urea and 3102 40 ammonium nitrate 3102 80 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1993 . For the Commission Christiane SCRIVENER Member of the Commission o OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 396, 31 . 12. 1992, p. 1 .